ON REHEARING.
A rehearing is asked on the ground that a “ mistake was made in the opinion as announced, not so much, perhaps, as an abstract proposition, but in overlooking a few important facts.” It is also said, “ The point upon which the case was reversed was not argued at all on the part of appellee, and but slightly alluded to by appellant.” We very much-regret that counsel did not present in the original argument what he has presented in the petition for a rehearing; the apparent mistake would not then have occurred. The reversal is based on two grounds; the admission of improper evidence, and an erroneous instruction based thereon. We held the evidence to be incompetent, for the only purpose it seemed to us it could have been admitted to establish. Our attention is now called to the fact that it was a controverted question whether drift bolts had been driven through the caps, or timbers that rested on the piling, into the ends of the piling, and it is insisted the piece of timber was admissible for the purpose of showing there were no marks, or signs, indicating that any such bolts had been driven therein. Our attention is also called to the fact that the piece of timber in question was shown to these witnesses, and they were asked as to the existence of such. *642marks or signs. The abstract contains 105 printed pages of testimony, and it fails to show what was the avowed object, or purpose, in the introduction of the piece of timber. We overlooked the fact that it could be claimed the testimony was admissible on the ground now claimed by counsel; whether under the circumstances the blunder is excusable, counsel and the profession must determine.
We are satisfied the testimony was competent and admissible, and there should not be a reversal for that reason, and in this respect the foregoing opinion is erroneous. But we-are still of the opinion the evidence was not admissible for the purpose of aiding the jury in determining the state or condition of the piling as to decay or rottenness at the time of the accident, and this we understand counsel as an abstract proposition to substantially concede. If this be true, the instruction copied in the opinion, based on this identical evidence, was clearly erroneous; for it makes this testimony proper, pertinent and available for the purpose of aiding the jury to determine the question we have held it was inadmissible to prove. The court below, like ourselves, seems to have under-, stood that the evidence was introduced and admitted for the purpose, and as tending to prove, the condition of the piling as to decay or rottenness at the time of the accident. In the state of the record we are not sure but the claim now made is an afterthought, but whether it is or not is perhaps immaterial.
It is also insisted as this case is identical in all respects with the Locke case, except in the particular on which it is reversed, and as that case has been affirmed, that it is difficult to see why additional evidence and instructions should produce a reversal, and counsel proceed to say:
“To a mind unskilled in the judicial mode of reasoning, it becomes rather difficult to understand why the law should be as thus stated, but we presume that such is the law, and that law is the ‘ very perfection of human wisdom.’ And that it is equally troublesome for a mind unaccustomed to a judicial way of thinking to distinguish this case from the numerous other cases, heretofore decided by your honors’ court, wherein it has been held “ that a reversal will not follow the admission *643of improper testimony, where the verdict would have been the same had the objectionable testimony not been admitted.”
We did not affirm the Locke Case because we believed the verdict to be right, or that if the question had been submitted to us instead of the jury we would have made the same finding. Counsel and the profession fully understand and appreciate the well known practice in this State, and we believe the most if not all the other courts of last resort in this country. We did not discuss the evidence in the Locke case or in any-way indicate what were our views as to the correctness of the verdict as an original question independent of the finding of the jury. Our reasons were two-fold. It was not deemed necessary, and, this case being reversed, we deemed it improper to indicate our opinion to the possible prejudice of either party. All we determined was that under the settled practice we could not interfere with the finding of the jury. Had the verdict been the other way and there had been an appeal by the plaintiff the result would have been the same. An erroneous instruction has been given, a presumption of prejudice arises, and there is nothing in the record sufficient to satisfy us that such error was not prejudicial. Upon what principle we are authorized to look into another record, or rather at the finding of another jury, in another case, and therefrom determine the error is not prejudicial we are not advised by counsel. If the present case stood alone, and the Locke case had never been tried, we feel convinced that counsel would not claim the error in question was not prejudicial.
2 practice premeSccmrt: exceptions. It is objected that the exceptions to the instructions are not sufficiently specific and definite. This objection is now made ^01' tlie first time. It is, therefore, too late. But waiving that. The exception is as follows: “And to ^]ie giving by the court of said instructions, Nos. two to fourteen, inclusive, and to the giving of each of them, defendant at the time excepted.” This is sufficiently definite and certain, when exceptions are taken at the time instructions are given. Code, section £787; Sherwood v. Snow, Foote & Co, 481, ante. The petition for a rehearing is overruled.